Name: Council Regulation (EEC) No 1335/86 of 6 May 1986 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: distributive trades;  processed agricultural produce;  trade policy;  food technology
 Date Published: nan

 8.5.86 Official Journal of the European Communities NoLll9/ 19 COUNCIL REGULATION (EEC) No 1335/86 of 6 May 1986 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 804/68 is hereby amended as follows : 1 . In Article 5c (3) the second and third subparagraphs shall be replaced by the following : 'This guaranteed total quantity shall be as follows, expressed in thousands of tonnes : Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands United Kingdom 3 161 4 882 23 423 467 4 650 25 494 5 280 8 798 265 11 979 15 329,574 Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament (2), Whereas Article 5c (3 ) of Regulation (EEC) No 804/68 (3), as last amended by Regulation (EEC) No 3768 / 85 (4), lays down, for each Member State , the total quantity of deliveries of milk and milk equivalent to undertakings treating or processing milk or other milk products , during the period from 2 April 1984 to 31 March 1985 and during the four following periods of 12 months ; Whereas market trends have shown that the level of guaranteed total quantities is higher than that to be deemed desirable for the purposes of striking a balance between supply and demand ; whereas , therefore , the guaranteed total quantities should be reduced by 3 % ; whereas this reduction should be carried out in two stages ; Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices ruling in international trade and prices ruling in the Community may be made up by an export refund ; Whereas, on 20 March 1984, the Commission sent the Council a proposal (s) for fixing the export refunds on a number of agricultural products by tender ; whereas the Council has not yet adopted that proposal ; However : (a) for the period from 2 April 1984 to 31 March 1985 , the guaranteed total quantity shall be as follows, expressed in thousands of tonnes : Belgium Denmark Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom 3 163 4 932 23 487 472 25 585 5 280 8 798 268 12 052 15 487 (b) for the period from 1 April 1987 to 31 March 1988 , the guaranteed total quantity shall be as follows, expressed in thousands of tonnes : Whereas , for reasons of commercial export policy, it is necessary to provide immediately for the possibility of export refunds to be fixed, by tender, for skimmed-milk powder and butter exported in bulk, in view of the world market situation peculiar to these products , Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands United Kingdom 3 097,780 4 784,360 22 954,540 457,660 4 557,000 24 984,120 5 174,400 8 622,040 259,700 11 739,420 15 022,983 C) OJ No C 85 , 14 . 4 . 1986, p. 76 . (z) Opinion delivered on 17 April 1986 (not yet published in the Official Journal). ( J) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 4) OJ No L 362 , 31 . 12 . 1985 , p . 8 . ( s ) OJ No C 88 , 30 . 3 . 1984, p. 9 . No LI 19/20 Official Journal of the European Communities 8.5.86 (c) for the period from 1 April 1988 to 31 March 1989, the guaranteed total quantity shall be as follows, expressed in thousands of tonnes : 2 . The following subparagraph shall be added to Article 17(2): 'The refund may be fixed by tender for skimmed-milk powder falling within subheading 04.02 A II b) 1 of the Common Customs Tariff exported in bulk and for butter falling within subheadings 04.03 A and 04.03 B of the Common Customs Tariff exported in bulk.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands United Kingdom 3 066,170 4 735,540 22 720,310 452,990 4 510,500 24 729,180 5 121,600 8 534,060 257,050 11 619,630 14 869,687' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 May 1986 . For the Council The President P. H. van ZEIL